By the Court.
1. Where the principal debtor has amply-indemnified the surety by mortgage, an agreement by the-creditor with the principal debtor to extend the time of credit does not discharge the surety.
2. Partners in mercantile business have power to bind the-firm by borrowing money for its use, and when money isbona fide so loaned for its use, a subsequent misapplication of the money to the individual use of the partner will not deprive the lender of his remedy against the other members-of the firm.

Motion overruled.